Citation Nr: 0403836	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral knee 
disability and if so, whether service connection is 
warranted. 

2.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran had active service from August 1989 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral knee disability and 
denied entitlement to service connection for a right wrist 
disability.  

The claim for entitlement to service connection for a 
bilateral knee disability was initially denied in a June 1991 
rating decision.  The veteran was notified of this decision 
in June 1991 and the claim became final.  In the October 2002 
rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a bilateral knee disability.  However, 
in January 2003, the RO reopened the claim and adjudicated 
whether the veteran was entitled to service connection for a 
bilateral knee disability.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for a bilateral knee disability on the merits.

The issues of entitlement to service connection for a right 
wrist and knee disabilities are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  A June 1991 rating decision denied entitlement to service 
connection for a bilateral knee disability.  

2.  Evidence received since June 1991 was not previously 
submitted to the decisionmakers, and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact, namely whether the veteran has a 
current disability. 


CONCLUSION OF LAW

Evidence added to the record since the June 1991 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a bilateral knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim to reopen received at the RO in May 2002.  The 
regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), New and 
material evidence, which became effective August 29, 2001.  
Thus, the revised provisions of 38 C.F.R. § 3.156(a) are 
applicable to this claim.  

As will be discussed below, the veteran submitted sufficient 
evidence to reopen the claim for service connection for a 
bilateral knee disability.  No further notice or assistance 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Laws and Regulations

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2003). Rating actions from which an appeal is not 
perfected become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary will reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence is 
defined as existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

In its June 1991, rating action the RO denied the claim for 
service connection for a bilateral knee disability on the 
basis that there was no evidence of a current knee 
disability.  The veteran was notified of this decision and he 
did not file a timely appeal.  This decision became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Therefore, in order 
to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156. 

The evidence submitted since the June 1991 rating decision 
consists of an October 1990, P.D. Orthopedic treatment 
record; an October 1992, treatment record from Dr. J.M.; a 
December 1992 VA examination report; a July 1994 VA 
examination report; VA treatment records dated in 1999, 2000, 
and 2002; a May 2002 VA examination report; an April 1999 
orthopedic evaluation report; a February 1999 neurological 
evaluation report; treatment records from Dr. S.C. dated in 
1998; a June 2002 VA examination report; treatment records 
from Dr. T.H. dated in 2001 and 2002; treatment records from 
Dr. A.M. dated in 1998 and 1999; a July 2001 X-ray 
examination report; and an August 2002 VA examination report.  

The December 1992 VA examination report, the VA treatment 
records dated in 2000 and 2002, the May 2002 VA examination 
report, the April 1999 orthopedic evaluation report, the July 
2001 X-ray examination report, the treatment records by Dr. 
T.H. dated in 2001, the treatment records by Dr. A.M. dated 
in 1998 and 1999, and the August 2002 VA examination report 
is new because it had not been previously submitted to agency 
decisionmakers. 

This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim 
for service connection for a bilateral knee disability.  This 
medical evidence shows that the veteran has a current knee 
disability.  The December 1992 and May 2002 VA examination 
reports indicate that the veteran had complaints of knee 
pain.  

The VA treatment records dated in 2000 and 2001 reflect a 
diagnosis of Osgood-Schlatter's disease and medial 
compartment arthrosis.  The April 1999 orthopedic evaluation 
report indicates that the diagnosis was right knee traumatic 
patellar tendinitis with possible medial meniscus tear.  The 
treatment records from Dr. T.H. dated in 2001 show that the 
veteran had patello-femoral knee pain and patellar 
tendinitis.  It was further noted that X-ray examination 
revealed a fairly severe lateral displacement of the patella 
bilaterally and mild degenerative changes of the knees.  

The treatment records from Dr. A.M. dated in December 1998, 
indicate that the veteran had a post-service right knee 
injury; the diagnosis was right knee contusion and patella 
bursitis.  The treatment records by Dr. A.M. dated in 
February 1999 show that the veteran had soreness in the knee.  
The August 2002 VA examination report indicates that 
radiographically, there was no evidence of arthritis of the 
knees and the veteran had clinical symptoms similar to 
Osgood-Schlatter disease.  

This medical evidence is material because by itself or when 
considered with previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the claim.  The 
claim for service connection for a bilateral knee disability 
was denied in June 1991 because there was no evidence of a 
current knee disability.  This medical evidence establishes 
that the veteran currently has a knee disability.  Thus, this 
evidence raises a reasonable possibility of substantiating 
the claim for service connection.  Since this evidence is new 
and material, the claim is reopened.   

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the remand portion 
of this decision.  


ORDER

New and material evidence having been received, the claim for 
service connection for a bilateral knee disability is 
reopened.


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

On a VA Form 9, dated in February 2003, the veteran indicated 
that he had been treated at various hospitals in North and 
South Carolina, and that evidence from these hospitals would 
show that his knee and right wrist disabilities were incurred 
in service.  The Board notes that records from one hospital 
in South Carolina are associated with the claims folder.  
However, the veteran has not identified the additional 
hospitals from which he received treatment.

Regarding the issue of entitlement to service connection for 
a bilateral knee disability, the Board finds that a VA 
examination is necessary.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran contends that he experienced bilateral knee 
injuries in service.  A February 1990 service medical record 
indicates that the veteran had complaints of bilateral knee 
pain.  There is competent evidence of current knee 
disabilities, and the veteran is essentially reporting a 
continuity of symptomatology since service.  However, an 
examination is necessary to determine whether the current 
knee disability is related to the veteran's period of 
service.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied. 

2.  The RO should ask the veteran to 
identify the hospitals in North and South 
Carolina where he was treated for knee or 
right wrist disabilities.  After securing 
appropriate consent from the veteran, the 
RO should make an attempt to obtain and 
associate with the claims folder any 
relevant treatment records identified by 
the veteran.   

3.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and etiology of the bilateral knee 
disability.  The examiner should specify 
all current diagnoses.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or more) that 
any current knee disability first 
manifested in service or is the result of 
a disease or injury in service.  The 
examiner should provide a rationale for 
all conclusions reached.  The report of 
the examination should be associated with 
the veteran's claims folder.

4.  Then the RO should readjudicate the 
issues of entitlement to service 
connection for a bilateral knee 
disability and as right wrist disability.  
If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



